Citation Nr: 1827619	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need aid and attendance for accrued purposes only.


REPRESENTATION

Appellant represented by:	Teague I. Donahey, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension Center.  The appellant is the Veteran's surviving spouse.

In a May 2017 decision , the Board denied the issue on appeal.  The appellant appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2018 Joint Motion for Partial Remand (JMR) and Court Order, the Board's May 2017 denial of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for accrued purposes was vacated and remanded.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus did not render him unable to perform the basic functions of self-care or so helpless as to be in need of the regular aid and attendance of another individual.


CONCLUSION OF LAW
	
The criteria for an award of SMC based on the need for regular aid and attendance, for purposes of accrued benefits, have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. SMC Based on Aid and Attendance for Accrued Benefits Purposes

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot; cause the Veteran to be blind in both eyes; or, render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 38 C.F.R. § 3.352(a). 

"Bedridden" may also serve as the basis for an award of aid and attendance and constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  Id. 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular aid and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a).

After careful review of the record, the Board finds that the evidence of record at the time of the Veteran's death does not indicate that he was unable to perform the functions of self-care, was bedridden, or was unable to protect himself from hazards in his environment as a result of diabetes mellitus.  

As an initial matter, the Board observes that the appellant's appeal is for accrued benefits purposes only.  As such, only evidence of record at the time of the Veteran's death may be considered in adjudicating a claim for accrued benefits, as the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  38 C.F.R. § 3.1000.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  See Hayes v. Brown, 4 Vet. App. 60, 60-61 (1993).

Here, the evidence of record at the time of the Veteran's March 2009 death included a January 2009 statement by a private physician indicating that the Veteran required assistance dressing, bathing, going to the bathroom, and walking in and out of the home due to a number of disabilities that included diabetes mellitus.  The physician also noted that improvement was expected, that the Veteran was not bedridden, and that the Veteran did not require the aid and attendance of another person to protect him from the hazards of daily living.

Also of record were private treatment notes dating in 2007 and 2008, which showed ongoing treatment and complaints related to knee and back pain, sinus problems, psychiatric problems, and high blood pressure.  Significantly, they are silent for complaints, findings, or even a diagnosis of diabetes mellitus.  They also do not suggest that the Veteran was in any way in need of aid and attendance.  In this regard, there is nothing in those records to suggest that the Veteran was accompanied to or required any sort of assistance for any of his appointments.  Similarly, a September 2008 VA audiology examination report is silent for evidence that the Veteran was accompanied to or required any assistance to attend the examination.

Other relevant evidence of record at the time of the Veteran's death included his statements made in support of various claims.  In a January 2009 statement received in February 2008, he reported that he "now suffer[s] from diabetes mellitus," and he also reported that he had been very sick and was in a rehabilitation facility.  In an earlier-dated claim for pension benefits received the same month, the Veteran reported that he was seeking pension, to include aid and attendance, because he was in a nursing home for rehabilitation and would never be able to work again "due to my disabilities."  Accompanying the pension claim was the January 2009 private physician statement discussed above, noting the Veteran to suffer from cardiomyopathy, chronic renal insufficiency, GERD, empyema, bipolar disorder, and anemia, in addition to diabetes mellitus.  Thus, the Veteran's own statements support that it was a combination of his disabilities, and not just diabetes mellitus, which caused his impairment.

The evidence of record simply does not establish that the Veteran's diabetes mellitus, alone, rendered him in need of regular aid and assistance.  While the January 2009 statement suggests that the Veteran was in need of some assistance in bathing, dressing, going to the bathroom, and with mobility, it does not indicate the degree to which assistance was necessary, nor does it indicate that degree to which diabetes mellitus was responsible for any of the assistance required.  And, when viewed in context with the Veteran's statements, which indicate impairment from multiple disabilities; the September 2008 VA examination report dated just months prior, which indicates the Veteran to have appeared for his examination without any need for aid and attendance; and, the private treatment records, which are silent for evidence of diabetes mellitus or any need for aid and attendance, the Board finds the January 2009 physician's statement simply insufficient to establish that the Veteran was in regular need of aid and attendance, to include on a factual basis, due to service-connected diabetes mellitus.   

Thus, there is simply no basis upon which to find that the Veteran's service-connected diabetes mellitus rendered him in need of the regular aid and attendance of another person prior to his death, and the appeal is denied.

B.  JMR

In the February 2018 JMR, the parties to the JMR instructed the Board to address positive evidence of record identified by the parties and found in various private treatment records dating from October 2008 through March 2009; to undertake any additional development deemed necessary to adjudicate this appeal; and, to "consider any additional evidence" submitted by the appellant.  However, the Board points out that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a), (d)(4); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

As such, the Board is precluded from considering the "positive evidence" identified by the parties to the JMR, or indeed any of the private treatment records dating from October 2008 through March 2009, as that evidence was not received by VA until August 2009, months after the Veteran's March 2009 death.  Moreover, as the treatment records are private in nature, they cannot be considered to have been in VA's constructive possession. 

The Board is also precluded from developing the record further here, to include obtaining a retrospective medical opinion, as any medical opinion sought or prepared pursuant to this appeal was not of record at the time of the Veteran's death.  There is also nothing to suggest the Veteran received any VA care related to his diabetes mellitus such that there are outstanding relevant VA treatment records in VA's constructive possession.  In fact, a search in October 2008 revealed no VA treatment records of any kind.  

Thus, despite the JMR instructions, the Board finds that no additional development is allowed nor warranted.  See McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) ("[T]he Board has a duty on remand to ensure compliance with the favorable terms stated in a [JMR] or explain why the terms will not be fulfilled.")

However, in order to avoid any further Court action for failure to comply with the JMR notwithstanding its improper instructions, the Board has considered the evidence pointed out by the parties to the JMR.  Even considering such evidence, the appellant's claim would not be granted.

In this regard, while the evidence shows that the Veteran was certainly in need of aid and attendance for the period from February 2, 2009, until his death in March 2009 during which time service connection for diabetes mellitus was in effect, it was not the result of diabetes mellitus. 

The relevant private treatment records show that from around October 2008 until his death in late March 2009, the Veteran was in and out of the hospital and a residential nursing facility for various conditions including erosive gastroduodenitis, congestive heart failure, hydropic gallbladder, GERD, incarcerated ventral hernia, gastritis, bile stasis, empyema, thoracotomy, pleural effusion, E. coli, sepsis, kidney disease, psychiatric problems including anorexia, pulmonary hypertension, and adult failure to thrive.  While those records further show a diagnosis of diabetes mellitus in December 2008 and January 2009, they do not show that the Veteran's hospitalizations and placement in a residential nursing facility were due to diabetes mellitus.  Instead, the record suggests that the diabetes mellitus was a coincidental finding without any notation of associated symptomatology or impairment.  Indeed, the Board observes that, in October 2008, it was noted that a very prolonged postoperative stay was expected due to multiple premorbid body systems that needed to be addressed, which, significantly, did not include diabetes mellitus.  His subsequent hospital or nursing admissions similarly were not related to diabetes mellitus, but rather emphysema, sepsis, post thoracotomy, and anorexia/adult failure to thrive.

The evidence also does not show that any assistance required by the Veteran for mobility or activities of daily living was a result of diabetes mellitus.  Notably, on January 7, 2009, at which time the Veteran was noted to require total care for bathing, dressing, ambulation, getting in/out of bed or chair, and shaving, the Veteran was recovering from and still had staples in his chest following a December 2008 thoracotomy due to emphysema.  He was thereafter noted to be weak and/or deconditioned due to his long hospital stay.  For example, in January 2009, it was noted that the Veteran's long hospital stay was causing decreased independence and strength.  Another record dated that month indicates that the Veteran's impairment in mobility, bathing, transferring to commode, eating, and dressing was related to his recent stay at the hospital and weakness.  There was also some impairment or potential impairment noted due to other disabilities.  For instance, in January 2009, it was noted that the Veteran was at risk for falls and injury due to anti-depressant medications for depression.  In February 2009, the Veteran was noted to have decreased functional mobility secondary to knee pain and lower extremity weakness.  

Though diabetes mellitus was noted as a diagnosis in treatment records dated from December 2008 to March 2009, and was further noted as a potential complication for treatment of pressure ulcers in January 2007, it was not noted to have caused symptoms or impairment that necessitated the regular care or assistance of another individual.  The Board acknowledges that, in March 2009, it was noted that the Veteran had an altered mental state at the same time he was found to have low blood glucose levels and hypoglycemia.  Nevertheless, at that time, the provider observed that the Veteran's mental status remained altered some even after glucose increased to normal, and found that sepsis was more likely the cause than inadvertent dosing of insulin or other medication.  Consistent with the latter, the Board notes that the Veteran was elsewhere in the record observed to have an altered or confused mental state while septic, such as in January 2009, or at such time as he had normal glucose levels or no diagnosis of DM, as in October 2008 and February 2009.  

In sum, though the clinical evidence shows that the Veteran was diagnosed with diabetes mellitus during which time he was in a residential nursing facility or required regular assistance with mobility and activities of daily living, the record does not support that it was his diabetes mellitus that necessitated the regular care or assistance of another individual.  

Thus, even considering such the private treatment records dating from October 2008 to March 2009 (and received in August 2009) for the sake of the JMR, the appeal would still not be granted.  




      (CONTINUED ON NEXT PAGE)



Importantly, the Board points out that it has not relied on any of the evidence received after the Veteran's death to deny the appellant's appeal, and it regrets that a more favorable outcome could not be reached.


ORDER

Special monthly compensation based on the need for regular aid and attendance is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


